August 9, 1929. The opinion of the Court was delivered by
The defendant in this action, pursuant to the condemnation statutes, gave the plaintiffs notice that it required certain lands of the plaintiffs, situate in McCormick County, for public use, under the charter granted the defendant by the General Assembly. The plaintiffs notified the defendant that they refused to allow the lands to be taken for the purposes named. Soon thereafter the plaintiffs brought this particular action in the Court of Common Pleas for Greenwood County, in which county is situated the principal place of business of the defendant, seeking to enjoin the defendant from proceeding with the proposed condemnation. Circuit Judge Featherstone granted the plaintiffs a temporary restraining order, and required the defendant to show cause before Hon. H.F. Rice, Circuit Judge, then presiding in Judge Featherstone's circuit, the eighth judicial circuit, why the temporary restraining order should not be made permanent.
Pending a hearing on the return to the order to show cause, the defendant gave notice to the plaintiffs that at the return to the rule to show cause, it would move before Judge Rice for an order transferring this action to the County of McCormick, in which the land involved was located, and to refer the rule to show cause to the Judge presiding in the Eleventh judicial circuit, in which McCormick County is *Page 301 
included, on the ground that the lands involved were located in McCormick County. Judge Rice, after hearing the matters, ordered that the cause be transferred to the Court of Common Pleas for McCormick County, and his order will be reported. The plaintiffs appealed in due time from the order of Judge Rice.
Thereafter, while plaintiff's appeal was pending from the order of Judge Rice, the defendant gave notice of a motion before Circuit Judge Townsend in the Court of Common Pleas for McCormick County, for an order directing the Clerk of Court for that county to impanel a jury in the condemnation proceeding. The plaintiffs made special appearance before Judge Townsend and questioned his right to proceed during the pendency of their appeal from the order of Judge Rice. Their positions were overruled, and Judge Townsend ordered the Clerk of Court to proceed in the condemnation matter. The plaintiffs then appealed from that order, and it will be reported.
Thereafter, upon application of the plaintiffs-appellants, the writer of this opinion issued an order, staying all proceedings in the Court of Common Pleas of McCormick County, pending the two appeals of the appellants; the right being given to the defendant, however, to move before the Supreme Court for a vacation or modification of his order. Pursuant to the provisions of that order, the defendant moved before this Court to vacate or modify the same. After hearing that motion, the Court decided that the same should be held in abeyance, and decided with the main appeals, which were required to be submitted on printed briefs under Rule 29.
We are satisfied with the orders of both Judges Rice and Townsend. We see no necessity of adding anything thereto. The judgment of this Court is that both the orders appealed from be, and the same are hereby, affirmed. It follows, necessarily, that the order of supersedeas granted by the writer is vacated; and it is so ordered. *Page 302 
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER, and CARTER concur.